Citation Nr: 0605526	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-28 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation of service-
connected chronic lumbosacral strain with degenerative joint 
disease and degenerative disc disease, L4-L5, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation of service-
connected sciatica, left foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation of service-
connected right inguinal hernia repair.  

4.  Entitlement to an increased evaluation of service-
connected gastric ulcer, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to January 
1986 and from February 1986 to January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Board notes that prior to the November 2002 rating 
decision, service connection was in effect for chronic 
lumbosacral strain with degenerative joint disease.  In the 
November 2002 rating decision, the RO granted service 
connection for limited motion of the lumbar spine with disc 
disease at L4-L5; however, the RO discontinued the rating for 
lumbosacral strain with degenerative joint disease as of 
September 23, 2002.  This was improper because service 
connection remains in effect for chronic lumbosacral strain 
with degenerative joint disease.  Service connection may not 
be terminated without adhering to the provisions governing 
the severance of service connection at 38 C.F.R. § 3.105(d).  

In addition, the Board observes that the RO granted service 
connection for neuritis, residual of right inguinal hernia 
repair as secondary to the service-connected disability of 
residuals of right inguinal hernia repair and assigned a 10 
percent disability rating in an August 2003 rating decision.  
The Board notes that the foregoing issue has not been 
procedurally prepared or certified for appellate review; 
therefore, this issue is outside the scope of this appeal.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).

In correspondence dated in January 2004, the veteran, through 
his representative, indicated that he was unable to secure 
and follow a substantially gainful occupation due to his 
service-connected disabilities and sought entitlement to a 
total disability rating.  This undeveloped matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence shows that the veteran's service-
connected chronic lumbosacral strain, with degenerative joint 
disease and degenerative disc disease at L4-L5, was 
manifested by symptoms that more nearly approximate moderate 
intervertebral disc syndrome with recurrent attacks without 
intermittent relief and an overall moderate limitation of 
motion but not severe lumbosacral strain under the old rating 
schedule.  

3.  The medical evidence shows that the veteran's service-
connected chronic lumbosacral strain, with degenerative joint 
disease and degenerative disc disease at L4-L5, was not 
manifested by any period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician; for this period, however, the 
disability was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis but not forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine under the new rating 
schedule.  

4.  The veteran's service connected sciatica of the left foot 
is manifested by symptoms that more nearly approximate mild 
neuritis of the sciatic nerve.    

4.  The medical evidence of record does not show that the 
veteran's service-connected residuals of right inguinal 
hernia repair are postoperative recurrent, readily reducible 
and well supported by truss or belt. 

5.  The medical evidence of record does not show that the 
veteran's service-connected gastric ulcer is manifested by 
moderately severe symptoms that are less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected chronic lumbosacral strain with 
degenerative joint disease and degenerative disc disease, L4-
L5, have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5293 (2002 & 
2003). 

2. The schedular criteria for an evaluation in excess of 10 
percent for the service-connected sciatica of the left foot, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8620 
(2005).

3.  The schedular criteria for a compensable evaluation for 
service-connected residuals of right inguinal hernia repair 
have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Codes 7338, 
7805 (2005).
 
4.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected gastric ulcer have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.114, Diagnostic Code 7304 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in July 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the July 2002 VCAA notice 
specifically advised the veteran that the evidence must show 
that his disability has increased in severity to a degree to 
warrant a higher evaluation.  The RO also sent a follow-up 
duty to assist letter in July 2003.    

The Board acknowledges that the July 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
November 2002 rating decision, and the August 2002 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence used to reach the decisions.  
The August 2002 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in August 2002.  
Additionally, the RO obtained the veteran's VA medical 
records dated from July 2001 to July 2003 and associated them 
with the claims file.

In the Informal Hearing Presentation (IHP) dated in December 
2005, the veteran's authorized representative requested 
another VA examination because the veteran alleges that the 
service-connected disabilities at issue have increased in 
severity since the last examination.  The Board also observes 
that the veteran submitted a statement dated in July 2003 
reporting that his service-connected disabilities have 
increased in severity.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  The 
record reflects that the RO afforded the veteran a 
comprehensive VA medical examination in August 2002, which 
included examination of the service-connected disabilities on 
appeal.  The August 2002 examination report was reviewed and 
considered adequate for rating purposes.  Additionally, the 
Board notes that there is no medical evidence of record to 
indicate that the veteran's disabilities have increased in 
severity.  Furthermore, the July 2003 VA treatment record, 
dated only 10 days before the veteran's submitted statement 
referenced above, does not show an increase in severity for 
any of the veteran's service-connected disabilities.  
Therefore, the Board finds that VA is under no duty to afford 
the veteran a new examination or obtain another medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

The VA treatment records dated from June 2001 to July 2003 
and the August 2002 VA examination report document 
assessments and treatment of the veteran's service-connected 
disabilities.  

In July 2001, the veteran presented to a VA clinic to 
establish treatment after a recent move from Utah.  He 
weighed 173 pounds at that time.  The veteran reported that 
he was not employed at that time and that his current 
medications were Tylenol and Zantac.  In addition, the 
veteran denied any problems with starting or maintaining a 
urinary stream and reported having regular bowels.  He also 
told the examiner that he had occasional stomach problems.  
Assessments were noted as back pain, history of gastric 
ulcer, and status post inguinal hernia repair.  

The July 2001 VA radiological report notes that the veteran 
showed "osteophytes, narrowing of the intervertebral space 
and vacuum phenomenon at L5-S1."  The impression was 
degenerative disc disease.  

In August 2001, the veteran reported that his low back pain 
initially began in the left side but now included his right 
side.  He also indicated that he had pain down his left leg 
that he was told was sciatica.  In addition, the veteran told 
the VA examiner that staying in one position too long 
increased his pain and he had to "move around a lot to get 
comfortable."  He additionally reported that lifting and 
bending forward increased his pain.  At the examination, the 
veteran reported a pain score of 7 out of 10 and that he was 
sensitive to palpation over the sciatic notch and lumbar 
paraspinals.  The VA examiner noted that the veteran's range 
of motion of the lumbar spine on flexion was moderately 
limited and caused a lot of pain; extension was severely 
limited with soreness across the central lumbosacral spine; 
and lateral flexion was moderately limited with a reported 
pulling sensation on the opposite side.  Strength was within 
functional limits.  The veteran demonstrated a posture that 
was within normal limits except for "forward head, rounded 
shoulders, increased thoracic kyphosis, flat lumbar spine and 
posterior pelvic tilt."  The only diagnosis noted was 
chronic back pain.  The VA examiner additionally wrote that 
the veteran was to begin trial TENS and be issued a unit to 
help manage his pain.  It was also noted that the veteran was 
unemployed at that time.  A later August 2001 VA treatment 
record notes similar findings.  

In September 2001, the veteran presented to the VA clinic 
with complaints of low back discomfort.  The veteran reported 
a pain score of 7 out of 10 and indicated that he was not 
taking any medication for his low back at that time.  He also 
described his pain as a constant numbness and tightness and 
explained that the pain ranges from 3 to 10 on the pain 
assessment scale.  The veteran told the examiner that he was 
working in car sales and that working increased his pain.  In 
addition, he indicated that the pain effects his sleep, 
physical activity, concentration, relationships with others, 
appetite, and emotions.  The veteran's weight was 171.9 
pounds.  

In July 2002, the veteran again reported constant low back 
pain.  He described his present level of pain as a "5" out 
of 10.  He explained that the pain generally continued to 
range from 3 to 10 on the pain assessment scale.  It was 
noted that the veteran only took over-the-counter pain pills.  
Other subjective complaints were that the low back pain 
radiated down both legs with the left leg pain greater than 
the right.  In addition, the veteran indicated that he 
"drags" his left foot.  The veteran's weight was 172.8 
pounds.  Upon examination, the veteran demonstrated 1+ 
reflexes in patella, 0 in both achilles, bilateral straight 
leg pain at 30 to 45 degrees.  The genitourinary examination 
showed a normal male.  His complete blood count (CBC) was 
within normal limits.  The abdominal examination was shown to 
be "benign."  Assessments included back pain, history of 
gastric ulcer, and status post inguinal hernia repair.  The 
VA physician prescribed salsalate for the veteran's back pain 
and recommended Zantac for the gastric ulcer.  The veteran 
reported that he drove a truck and had a background in 
computers.  

The veteran underwent a comprehensive VA examination in 
August 2002 for evaluation of his service-connected hernia, 
low back, and ulcer disabilities.  

In regard to the residuals of the right inguinal hernia 
repair, the veteran told the VA examiner that he had 
experienced a pulling and burning sensation in his right 
groin area when lifting since his herniorrhaphy in March 
1992.  He also indicated that prolonged standing resulted in 
a recurrent painful bulge.  Upon examination, the VA examiner 
noted that he was not able to feel a definite hernia defect 
but did detect a tender bulge on the right side on standing.  
On reclining, the examiner could no longer feel the bulge and 
still could not feel a hernia defect.  The diagnosis was 
right inguinal hernia, likely recurrent, status post previous 
herniorrhaphy.  The examiner also suspected that the veteran 
had post-operative neuritis causing his pain, burning and 
pulling sensations and referred him to the primary care 
clinic for surgical consultation.  

In regard to the low back disability, the veteran reported 
constant low back pain with stiffness.  The veteran rated his 
pain as a 6 or 7 on the pain assessment scale.  The veteran 
also indicated that he had occasional numbness at the top of 
his feet, tingling in his posterior left thigh, pain that 
went down the left leg greater than the right when he 
ambulated for too long of a period, and dragging of his left 
foot.  He further reported that he had flare-ups at level 
ten, that last for three to seven days and these are 
aggravated by prolonged ambulation more than three blocks, 
prolonged standing, sitting more than one hour and lifting.  
He reported that he did not have bowel or bladder impairment 
and his symptoms were not precipitated with coughing or 
sneezing or weather changes.  Alleviating factors included 
lying down and resting, bending backwards, and changing 
position.  On occasion, he took salsalate at bedtime to ease 
the pain.  He also told the examiner that he had a back 
support that he wore on occasion.  During his flare ups two 
or three times a year, he stated that he had considerable 
impairment at that time and was "not able to do anything."  
At the time of the examination, the veteran explained that he 
had been unemployed for the past week, was driving a truck 
which aggravated his back and had previously worked on 
computers which also aggravated his back.  He stated that he 
had trouble sleeping at night and woke up two to three times 
a night with back pain.  

On physical examination, the VA examiner noted that the 
veteran's gait and stance were normal and that he was in no 
acute distress.  On examination of the veteran's back, the 
lumbar lordosis was reduced.  The veteran otherwise had no 
postural abnormalities and no scoliosis or kyphosis.  The 
muscles of the back were symmetrical without atrophy or spasm 
and there was no palpable tenderness.   There was mild 
weakness noted on motion and pain on forward flexion, side to 
side flexion and rotation to the right.  Range of motion 
findings show that the veteran demonstrated a forward flexion 
of 60 degrees, where he had increased pain, and he stopped at 
65 degrees.  Backward extension, 10 degrees with no pain, 
normal is 35 degrees.  With lateral flexion to the right, 
there was slight pain and the veteran stopped at 25 degrees, 
to the left 18 degrees with pain through motion, normal 
average was 40 degrees.  Rotation to the right was 20 degrees 
with pain at the end of motion, left was 40 degrees and 
normal was 35 degrees.  On neurologic examination, his 
straight leg raises were positive at 45 degrees, causing back 
pain.  His deep tendon reflexes were 2/4 throughout the lower 
extremities.  He also had slight weakness in dorsiflexion of 
the left foot at 4+ and also the extensor hallucis longus at 
4+.  He had decreased sensation to pinprick over the left 
lateral foot and vibration was intact.  Otherwise, the muscle 
groups of the knee and hip flexors and extensors were 5/5.  
The diagnosis was noted as degenerative osteoarthritis and 
degenerated spinal segment L5-S1 with a high degree of 
likelihood of herniated nucleus pulposus at that level with 
radiculopathy.  

In regard to the veteran's gastric ulcer, the veteran 
reported that he had daily recurrent sharp, stabbing pains in 
the epigastrium and also had occasional heartburn.  He denied 
nausea or vomiting, hematemesis, melena, diarrhea or 
constipation.  He also did not have colic or distention.  On 
occasion, he reported that he easily felt full with eating 
and sometimes became nauseated at that time.  He indicated 
that he took an acid reducer once or twice a day which helped 
to alleviate his symptoms.  The examiner noted that the 
veteran's CBC was normal with no evidence of anemia in July 
2001.  Upon examination, the VA examiner noted that the 
veteran's abdomen was soft and flat.  There was no distention 
and there was mild tenderness on deep palpation over the 
epigastrium.  There were no palpable masses or 
hepatosplenomegaly.  The veteran's bowel sounds were also 
present.  The VA examiner diagnosed acid peptic disease and 
concluded that there was a low probability of any active 
ulcer disease present.  The VA examiner attributed the 
veteran's upper epigastric pain to cigarette usage and 
consumption of beer and pain medication (i.e., salsalate).        

A September 2002 VA record notes that the veteran sought 
treatment at the VA clinic for a possible hernia.  He veteran 
reported that over the past two years he had noticed that his 
scar line felt "weird" or tingled.  His girlfriend had 
observed that he rubbed the area when it bothered him.  A 
genitourinary examination revealed normal male genitalia with 
a well healed suture line at the right groin.  It was 
additionally noted that there was no hernia appreciated on 
the exam.  The assessment was noted as "normal exam."  

In July 2003, the veteran presented for his yearly follow-up 
examination regarding his history of back pain.  The 
veteran's subjective complaints were recurrent low back pain 
that went down both legs.  He also explained that his pain 
was greater in the left leg than the right and he would 
"drag" his left foot.  In addition, the veteran related 
that he only took over the counter pills and his current 
medication was Tylenol.  The veteran again reported that he 
took Zantac for his stomach ulcer.  The review of the 
veteran's genitourinary system was negative and examination 
objectively revealed a normal male.  The CBC was within 
normal limits.  His weight was measured as 171 pounds with 
the additional notation "same as 1 yr ago."  The abdominal 
examination was shown to be "benign."  The gastrointestinal 
examination noted a history of ulcer.  The results of the 
neuromuscular examination were noted "as above."  The 
veteran continued to demonstrate 1+ reflexes in patella, 0 in 
both Achilles, and bilateral straight leg pain at 30 to 45 
degrees.  The assessments included back pain, history of 
gastric ulcer, status post inguinal hernia repair.        


III.	Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  


IV.	Increased Evaluation for Low Back Disability and 
Sciatica of the Left Foot

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  As the veteran filed his increased 
rating claim in August 2001, the veteran's low back 
disability has been considered under the old and amended 
schedules for rating disabilities of the spine.  

As previously noted, the veteran is currently assigned a 
disability rating of 20 percent rating for chronic 
lumbosacral strain with degenerative joint disease at L4-L5 
under the old schedule.  The RO also assigned a 20 percent 
disability rating for moderate limited motion of the lumbar 
spine and a 10 percent disability rating for sciatica of the 
left foot effective from September 23, 2002 under the new 
schedule.    

Old Schedule for Rating Disabilities of the Spine

After careful review of the evidence, the Board finds that 
the medical evidence does not support an increased evaluation 
for the veteran's low back disability under the old schedule.    

In order for the veteran to be awarded the next higher rating 
of 40 percent under Diagnostic Code 5295 (lumbosacral 
strain), the evidence must show that the veteran's 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board finds, however, that the evidence does not support 
a finding that the veteran's low back disability more closely 
approximates the criteria commensurate with severe 
lumbosacral strain.  Although the August 2001 VA treatment 
record does reveal that the veteran demonstrated some mild 
postural abnormalities, there is no medical evidence of 
record showing a listing of the whole spine to the opposite 
side, or positive Goldthwaite's sign.  On the contrary, 
medical examiners have generally concluded that the veteran's 
posture was within normal limits.  In addition, the medical 
evidence fails to show that the veteran has marked limitation 
of forward bending.  While the veteran has demonstrated some 
limitation on forward bending with pain at examinations in 
August 2001 and August 2002, the limitation has never been so 
severe as to be characterized as marked.  Rather, the August 
2001 VA treatment record shows that the veteran had 
"moderate" limitation of forward flexion.  The Board 
further observes that the veteran has been diagnosed with 
degenerative osteoarthritis by the August 2002 VA examiner, 
demonstrated some loss of lateral motion on examinations in 
August 2001 and August 2002, and was shown to have a 
narrowing disc space in the July 2001 radiological report.  
However, there is no indication that the veteran demonstrated 
abnormal mobility on forced motion.  Rather, the veteran's 
gait was evaluated as normal at the August 2002 VA 
examination.  Based on the foregoing, the Board finds that 
the medical evidence does not show a disability picture that 
more closely approximates the schedular criteria for a 40 
percent rating under Diagnostic Code 5295.       

In order for the veteran to be awarded the next higher rating 
of 40 percent for severe intervertebral disc syndrome under 
Diagnostic Code 5293, the evidence must show that his back 
disability is manifested by recurring attacks and 
intermittent relief.  

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293.  It 
is noted that the veteran has complained of constant lower 
back pain that radiates into the left lower extremity and the 
medical evidence clearly shows that the veteran experiences 
recurrent attacks with respect to his low back disability.  
For example, the VA treatment records show that the veteran 
presented to the VA clinic with complaints of low back pain 
in August and September of 2001 and July 2002.  The July 2003 
VA treatment record further reveals that the veteran 
described the pain associated with his low back disability as 
"recurrent" at his follow-up examination.  However, the 
medical evidence shows that the veteran has significant, 
rather than intermittent, relief with respect to his low back 
disability.  The veteran reported at the August 2002 VA 
examination that factors alleviating his pain included lying 
down, resting, bending backwards, and changing position.  He 
further reported that he only had flare-ups two to three 
times a year.  In addition, the August 2002 VA examiner noted 
that the veteran was in "no acute distress" and that his 
gait and stance were normal.  In regard to the radiculopathy 
associated with the veteran's low back disability, the 
medical evidence shows it is manifested by some loss or 
decrease of reflexes (i.e., +1 patella and 0 achilles in July 
2002, August 2002, and July 2003); however, the August 2002 
VA examination report also reveals that his deep tendon 
reflexes of the lower extremities were normal.  While the 
veteran demonstrated some slight weakness in dorsiflexion of 
the left foot and extensor hallucis longus in August 2002, it 
was also noted that muscle groups of the knee and hip flexors 
and extensors were normal.  There are no medical findings of 
muscle atrophy in the lower left extremity.  Furthermore, the 
medical evidence shows mild sensory disturbances (i.e., 
decreased sensation to pinprick over left lateral foot in 
August 2002), but the August 2002 VA examiner also wrote that 
vibration was in tact.  Based on the foregoing, the Board 
finds that the schedular criteria for an increased evaluation 
of 40 percent for severe intervertebral disc syndrome has not 
been approximated during the period at issue.  

Under Diagnostic Code 5292 (limitation of motion of the 
lumbar spine), a 40 percent rating may be assigned for a 
severe limitation of the lumbar spine.  The Board notes that 
the words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  However, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  
Accordingly, the current definition of normal range of motion 
for the spine is applicable under the old criteria.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  

The range of motion findings of record reveal an overall 
moderate limitation of motion.  During the August 2002 VA 
examination, the veteran showed a loss of 30 degrees on 
forward flexion (60/90), a loss of 20 degrees on extension 
(10/30), a loss of 5 degrees on lateral right flexion 
(25/30), a loss of 10 degrees on lateral left flexion 
(20/30), with pain throughout motion, and a loss of 10 
degrees on right rotation (20/30).  Left lateral rotation 
(40/30) revealed no loss of motion.  Although the veteran 
demonstrated severe limitation on extension in August 2001 
and August 2002, the overall disability picture approximates 
moderate, not severe, limitation.  This is supported by the 
August 2001 VA treatment record showing that the examiner 
characterized the veteran's forward flexion and lateral 
flexion as "moderately limited"as well as the 
aforementioned August 2002 range of motion findings.  

The Board notes that even with consideration of additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination, the Board finds that there 
has been no demonstration of disability comparable to severe 
limitation of the lumbar spine motion.  38 C.F.R. §§ 4.40, 
4.45;  Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Board notes the veteran's persistent complaints of pain.  It 
is also acknowledged that the veteran has taken medication to 
alleviate his low back symptomatology and that his pain has 
been objectively demonstrated in the August 2002 VA 
examination range of motion findings.  Such documented 
discomfort, however, has already been contemplated in the 20 
percent evaluation commensurate with moderate limitation as 
the VA examiners considered motion loss due to pain in the 
reported range of motion findings.  Therefore, the medical 
evidence does not demonstrate functional limitation 
commensurate with the next higher disability rating of 40 
percent under Diagnostic Code 5292.    

The Board notes that there is no medical evidence of 
fractured vertebrae or ankylosis associated with the service-
connected low back disability that would support an 
evaluation for any portion of the relevant appeal period 
under the criteria set forth in Diagnostic Codes 5285, 5286, 
or 5289.  38 C.F.R. § 4.71a (2002).  

Based on the foregoing, the Board concludes that the veteran 
is not entitled to an increased evaluation for his back 
disability under the old schedule for rating spine 
disabilities for the appeal period.


The New Schedule for Rating Disabilities of the Spine

After careful review of the evidence, the Board also 
concludes that the evidence does not support an increased 
evaluation for the veteran's service-connected low back 
disability under the amended schedule for rating spine 
disabilities.

The Board notes that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  
A 20 percent evaluation is warranted if incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks during the past 12 months; and 
a 60 percent rating is warranted if the total duration is at 
least six weeks during the past 12 months.  Id.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  The term "chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  

The Board finds that the medical evidence of record does not 
show that a physician prescribed the veteran bed rest and 
treatment for any duration of time during the appeal period.  
Thus, evaluation of the veteran's low back disability on the 
basis of the total duration of incapacitating episodes over 
the past 12 months would not be to his advantage. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005).  A 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

As previously discussed, the orthopedic manifestations of the 
veteran's low back disability show an overall moderate 
limitation of motion with functional loss due to pain, 
weakness, excess fatigability, lack of endurance, and 
incoordination, with tenderness, for which a 20 percent 
rating under the old rating criteria for evaluating 
limitation of lumbar motion (Diagnostic Code 5292) is 
appropriate.   Under the new schedule, the veteran's 
demonstrated range of motion on forward flexion (60 degrees) 
and combined range of motion (165 degrees) at the August 2002 
VA examination also more nearly approximate the criteria 
associated with a 20 percent disability rating.  The Board 
notes that there are no medical findings that the veteran 
demonstrated forward flexion of the thoracolumbar spine of 30 
degrees or less or that he has ankylosis of the entire 
thoracolumbar spine to support an award of the next higher 
evaluation of 40 percent.  Thus, the veteran's orthopedic 
manifestations under the new schedule warrant a 20 percent 
evaluation for the entire appeal period.     

The Board again notes that the medical evidence shows that 
the veteran has demonstrated radiculopathy associated with 
his low back disability and is currently assigned a 10 
percent disability rating for mild neuritis beginning 
September 23, 2002.    

In order to receive the next higher rating of 20 percent 
under Diagnostic Code 8620 (neuritis of the sciatic nerve), 
the evidence must show that the veteran's sciatica more 
closely approximates moderate neuritis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8620 (2005).  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated at a maximum equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005).  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id. 

After careful consideration of the medical evidence, the 
Board finds that the veteran's sciatica of the left foot more 
closely approximates mild neuritis of the sciatic nerve 
commensurate with the currently assigned 10 percent 
evaluation.  The Board notes that the veteran has repeatedly 
complained of constant pain in his left lower extremity.  In 
addition, the objective medical evidence of record also shows 
that the veteran's radiculopathy is manifested by a loss or 
decrease of some reflexes, some muscle weakness, and some 
mild sensory disturbances.  Nonetheless, the medical evidence 
as a whole does not support a finding that the veteran's 
sciatica warrants the next higher rating of 20 percent for 
moderate neuritis of the sciatic nerve.  As previously 
explained in greater detail, the medical evidence shows that 
the veteran's deep tendon reflexes throughout his lower 
extremities and muscle groups of the knee and hip flexors and 
extensors were normal.  There is no evidence showing that the 
veteran has muscle atrophy.  While the veteran has reported 
that his foot drags due to his sciatica, there are no 
objective findings of record.  Based on the foregoing, the 
Board finds that the veteran's disability picture more 
closely approximates the currently assigned 20 percent 
disability rating for mild neuritis of the sciatic nerve and 
an increased rating is not warranted.     

The Board also notes that the revised rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2005).  While the medical evidence shows degenerative 
osteoarthritis, degenerated spinal segment, and a vacuum 
phenomenon at L5-S1 in addition to the degenerative disc 
disease at L4-L5, the medical evidence does not show that 
that the effects in each spinal segment are distinct such 
that separate evaluations are necessary at this time.  

The Board further notes that an evaluation of the veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Under 38 C.F.R. § 4.25, separate 
evaluations of the chronic orthopedic (20 percent) and 
neurologic manifestations (10 percent for sciatica, left 
foot) associated with the veteran's low back disability would 
clearly result in the higher evaluation in light of the 
Board's determination that the veteran would not be entitled 
to a compensable rating on the basis of an evaluation of the 
total duration of incapacitating episodes occurring over the 
past 12 months.  As between the new and old schedule, it 
would be more to the veteran's advantage to evaluate his low 
back disability under the new schedule.  However, as 
previously discussed, the new rating criteria may only be 
applied as of September 23, 2002.  Therefore, the Board finds 
that the medical evidence of record weighs against the 
assignment an evaluation higher than 20 percent for the 
veteran's service-connected low back disability.   


V.	Compensable Evaluation for Residuals of Right Inguinal 
Hernia Repair

The veteran's service-connected residuals of right inguinal 
hernia repair are currently rated as noncompensable pursuant 
to 38 C.F.R. § 4.114, Diagnostic Codes 7338-7805.  

During the course of this appeal, the schedule for rating 
skin disabilities was amended on August 30, 2002; however, 
the rating criteria under the Diagnostic Code 7805 remained 
unchanged under the amendment.  Under the old and new 
schedules for evaluating skin disorders, scars evaluated 
under Diagnostic Code 7805 are rated on limitation of 
function of the part affected.  Accordingly, the Board will 
consider the veteran's disability under Diagnostic Code 7338 
pertaining to the inguinal hernia.  

In order for the veteran to receive a compensable rating for 
his service-connected right inguinal hernia repair under 
Diagnostic Code 7338 (inguinal hernia), the evidence must 
show that the veteran's service-connected residuals of right 
inguinal hernia repair are postoperative recurrent, readily 
reducible and well supported by truss or belt.  The August 
2002 VA examination report reveals that the veteran's hernia 
is postoperative and "likely" recurrent.  Nonetheless, 
there is no medical evidence of record showing that the 
veteran's hernia is also readily reducible.  The VA examiner 
detected no hernia defect at the August 2002 examination.  
The September 2002 VA treatment record also reveals that no 
hernia was appreciated on the exam.  Other medical evidence 
of has consistently shown that the veteran's genitourinary 
examination was normal.  In addition, the veteran does not 
contend and the medical evidence does not show that his 
hernia is additionally supported by a truss or belt.  
Consequently, the Board finds no schedular basis on which to 
grant entitlement to a compensable rating for the veteran's 
service-connected hernia under Diagnostic Code 7338.  

The Board notes that the veteran has complained of pain and 
"tingling" associated the area surrounding his scar.  Yet, 
there is no medical evidence to indicate that the scar is 
poorly nourished with repeated ulceration, unstable, or 
produces functional impairment related to the right inguinal 
hernia.  Indeed, the September 2002 VA treatment record shows 
that the veteran's scar line was "well healed."  The Board 
notes that the August 2002 VA examination report shows that 
the examiner found the veteran's complaints of pain credible 
but associated his pain, burning and pulling sensations with 
post-operative neuritis rather than the veteran's scar.  As 
noted previously, the RO has awarded the veteran a 10 percent 
rating for neuritis as secondary to his service-connected 
disability in consideration of these findings in its August 
2003 rating decision.  Consequently, the Board observes that 
such symptomatology demonstrated by the veteran has already 
been considered in the rating assigned for neuritis.  
Consequently, the Board is precluded from assigning a 
separate rating for duplicative and overlapping 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259 (1994) 
(explaining the veteran's symptomatology must be distinct and 
separate).  Therefore, the Board finds that there is no 
medical evidence to support a compensable evaluation under 
the old and amended schedules for rating skin disabilities.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005).  

Based on the foregoing, the Board finds that the evidence 
weighs against the veteran's claim for an increased 
evaluation.  Therefore, a compensable rating for residuals of 
right inguinal hernia repair is not warranted either rated as 
functional impairment of the inguinal hernia or a skin 
disability on a schedular basis.  38 C.F.R. § 4.114, 
Diagnostic Code 7338; 38 C.F.R. § 4.118, Diagnostic Code 
7805.  


VI.	Increased Evaluation for Gastric Ulcer

The veteran's service-connected gastric ulcer is currently 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7304.  

In order for the veteran to receive the next higher rating of 
40 percent under Diagnostic Code 7304, the veteran must 
exhibit moderately severe symptoms that are less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  For 
reference purposes, the Board notes that severe symptoms 
consist of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.   

After careful review of the medical evidence of record, the 
Board finds that the veteran's gastric ulcer is not 
manifested by the moderately severe symptoms described above 
that are commensurate with an increased rating of 40 percent.  
The medical evidence does not show that the veteran has 
anemia associated with his ulcer.  Rather, the veteran's CBC 
has been repeatedly shown to be within normal limits with no 
evidence of anemia.  The medical evidence also fails to show 
that the veteran has weight loss to such a degree that there 
is an impairment of health.  Indeed, the VA treatment records 
show that from July 2001 to July 2003 the veteran's weight 
fluctuated between 171 and 173 pounds, a mere two pounds 
difference.  In addition, no medical examiner has noted that 
the veteran's health is impaired due to weight loss 
associated with his gastric ulcer.  Moreover, the record 
reflects that the veteran has not had any incapacitating 
episodes due to his service-connected ulcer.  Although the 
veteran does report epigastric pain and occasional heartburn 
or nausea associated with his ulcer, the veteran does not 
contend and the medical evidence does not show that any 
physician has prescribed bed rest to treat the veteran's 
symptoms.  Furthermore, there is no medical evidence that the 
veteran's ulcer disease is active.  The VA examiner diagnosed 
acid peptic disease and attributed the veteran's upper 
gastric pain to his cigarettes usage, beer consumption, and 
consumption of pain medication for his back disability at the 
August 2002 VA examination.  He further concluded that there 
was no active ulcer disease present.  Based on the foregoing, 
the Board finds that an increased rating for gastric ulcer on 
a schedular basis is not warranted.                       

Moreover, the evidence does not reflect that the veteran's 
service-connected disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the currently assigned evaluations), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, a remand of this matter to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted in this case.

In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation for service-connected chronic 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, L4-L5, currently evaluated as 20 
percent disabling, is denied.  

Entitlement to a higher initial evaluation for service-
connected sciatica of the left foot, currently rated as 10 
percent disabling, is denied.

Entitlement to a compensable evaluation of service-connected 
right inguinal hernia repair is denied.  

Entitlement to an increased evaluation of service-connected 
gastric ulcer, currently evaluated as 20 percent disabling, 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


